Case 5:21-cv-05008-PKH Document 22           Filed 05/04/21 Page 1 of 1 PageID #: 174




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

ERIC RAY                                                                 PETITIONER

v.                                No. 5:21-CV-05008

LESLIE RUTLEDGE and
WARDEN GENTRY                                                         RESPONDENTS

                                      JUDGMENT

      Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE. No certificate of appealability shall issue.

      IT IS SO ADJUDGED this 4th day of May, 2021.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
